In the United States Court of Federal Claims
                                    No. 20-717C
                               (Filed June 30, 2020)
                             NOT FOR PUBLICATION

*********************** *
                          *
CHRISTOPHER BERNARD KENT, *
                          *
             Plaintiff,   *
                          *
    v.                    *
                          *
THE UNITED STATES,        *
                          *
             Defendant.   *
                          *
*********************** *

                                      ORDER

       On June 10, 2020, Christopher Bernard Kent, proceeding pro se, filed a
complaint in this court. Although the complaint contains few factual details and is
difficult to decipher, Mr. Kent appears to allege he was defrauded by some
unidentified party. Compl. at 1-2. Next to the caption on the complaint form, Mr.
Kent wrote the case number of a traffic violation matter he is defending in a
Maryland state court, and he identified as directly-related two other traffic cases
from Maryland courts. See id. (listing Maryland traffic case numbers). He writes
that “all charges are null or void” and implores the court to reinstate some unnamed
privileges, presumably inhibited by these traffic charges. Id. 2-3.

       In support of his claim, Mr. Kent cites Article One, Section 10 of the U.S.
Constitution. Id. at 1. He also lists two defunct former sections of Title 31 of the
U.S. Code, one repealed (formerly 31 U.S.C. § 462) and one that is now found
elsewhere (formerly 31 U.S.C. § 392, currently 31 U.S.C. § 5103), concerning legal
tender for U.S. debts; a federal statute concerning false and misleading debt
collection representations, 15 U.S.C. §1692e; and sections from a legal treatise (16A
Am. Jur. 2d Constitutional Law §§ 177-179) on the effect and operation of the law.
Compl. at 1. Plaintiff also attaches several disparate documents to his complaint,
including a birth certificate, an IRS Form 56 Notice Concerning Fiduciary
Relationship, and certificates from the Florida and U.S. Departments of State. See
Compl. Ex. 1, at 1-5.
       As is frequently the case when individuals represent themselves, Mr. Kent
seems to misunderstand the jurisdiction given to our court by Congress. Under the
Tucker Act, this court is primarily granted jurisdiction to hear cases brought
against the United States government by parties alleging breach of a contract or the
violation of a law that requires the federal government to pay money in certain
circumstances. See 28 U.S.C. § 1491(a). Plaintiff ’s complaint does not allege the
existence of a contract with the federal government. See Compl.; cf. United States v.
Mitchell, 463 U.S. 206, 216-17 (1983); Smith v. United States, 709 F.3d 1114, 1116
(Fed. Cir. 2013). In fact, contrary to our jurisdictional requirement, plaintiff ’s
complaint does not even involve the federal government --- his cryptic claim appears
to focus on traffic charges brought by the state of Maryland. See Stephenson v.
United States, 58 Fed. Cl. 186, 190 (2003) (explaining “the only proper defendant for
any matter before this court is the United States”). Our court, however, has no
jurisdiction over the actions of state or local governments. See Anderson v. United
States, 117 Fed. Cl. 330, 331 (2014) (holding our court lacks jurisdiction “over any
claims alleged against states, localities, state and local government entities, or state
and local government officials and employees”). And insofar as Mr. Kent might be
asking this court to review the decisions of the relevant Maryland state courts, we
also lack jurisdiction to review the decisions of state, or any other, courts. See Earl
v. United States, 787 F. App'x 751, 752 (Fed. Cir. 2019) (“[T]he Claims Court is
without jurisdiction to scrutinize the actions of another tribunal.”). In short, the
Court of Federal Claims can only hear claims regarding the federal government.
United States v. Sherwood, 312 U.S. 584, 588 (1941) (“If the relief sought [in the
Court of Federal Claims] is against others than the United States the suit as to
them must be ignored as beyond the jurisdiction of the court.”).

        Even if Mr. Kent’s complaint --- bereft though it is of allegations regarding
the federal government --- were nevertheless considered to be against the federal
government, it would still fail to come within our specified jurisdiction. His bald
assertions that he has been harmed by fraud and misleading representations, even
if true, are unquestionably outside the court’s jurisdiction because they are tort
claims --- which cannot be heard in this court. See 28 U.S.C. § 1491(a)(1) (“The
United States Court of Federal Claims shall have jurisdiction to render judgment
upon any claim against the United States . . . in cases not sounding in tort.”); Brown
v. United States, 105 F.3d 621, 623-24 (Fed. Cir. 1997) (rejecting, inter alia, fraud
claims because they sound in tort). The constitutional and statutory provisions Mr.
Kent cites cannot be the basis for our jurisdiction because they are not money-
mandating sources of law. See, e.g., United States v. Testan, 424 U.S. 392, 398
(1976) (recognizing that our jurisdiction requires a law that provides “a substantive
right to recover money damages from the United States”); Eastport S.S. Corp. v.
United States, 178 Ct. Cl. 599, 604 (1967) (explaining that our predecessor did not
have jurisdiction over “every claim involving or invoking the Constitution”). Article
I, section 10 of the U.S. Constitution prohibits actions of states, and by its very
terms cannot apply to the federal government. The debt collection statute he cites,

                                          -2-
15 U.S.C. § 1692e, employs a definition of “debt collector” which excludes federal
employees. See 15 U.S.C. § 1692a(6)(C); see also Ali v. United States, No. 19-586C,
2019 WL 3412313, at *5 (Fed. Cl. July 29, 2019) (holding that claims under 15
U.S.C. § 1692 et seq. cannot generally be heard in our court) (citing United States v.
Bormes, 568 U.S. 6, 15 (2012))). And the legal tender provision, 31 U.S.C. § 5103,
concerns the manner in which debts are paid, not the circumstances which mandate
such payments.

       Although Mr. Kent’s complaint is difficult to understand, it clearly lacks the
factual allegations of federal action (or inaction) and the identification of a money-
mandating source of law that are required to come within our court’s jurisdiction.
When a plaintiff has failed to state a claim that falls within the subject-matter
jurisdiction of this court, a sua sponte dismissal is required. See Rule 12(h)(3) of the
Rules of the United States Court of Federal Claims (RCFC) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.”); Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004)
(affirming that “jurisdiction may be challenged at any time by . . . the court sua
sponte”). Since the Court lacks subject-matter jurisdiction over Mr. Kent’s
complaint, the case is therefore DISMISSED pursuant to RCFC 12(h)(3). The
Clerk is directed to close the case.

IT IS SO ORDERED.


                                          VICTOR J. WOLSKI
                                          Senior Judge




                                          -3-